OMB APPROVAL OMB Number: 3235-0582 Expires: January 31, 2015 Estimated average burden hours per response 7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street, Milwaukee, WI (Address of principal executive offices) (Zip code) Constance Dye Shannon 235 W. Galena Street, Milwaukee, WI 53212 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 299-2295 Date of fiscal year end: May 31 Date of reporting period: July 1, 2013 - June 30, 2014 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. 07/01/13-06/30/14 01-Jul-2013 To 30-Jun-2014 MOBILE MINI, INC. Security 60740F105 Meeting Type Annual Ticker Symbol MINI Meeting Date 24-Jul-2013 ISIN US60740F1057 Agenda 933848030 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 FREDERICK MCNAMEE III For For 2 LAWRENCE TRACHTENBERG For For 2. RATIFICATION OF THE SELECTION OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013. Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 4. APPROVAL OF AN INCREASE IN THE MAXIMUM NUMBER OF SHARES THAT MAY BE ISSUED UNDER THE MOBILE MINI, INC. 2, AS AMENDED, BY 2,000,000 SHARES, FROM 4,200,,200,000 SHARES. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 0 22-Jul-2013 22-Jul-2013 MISTRAS GROUP, INC. Security 60649T107 Meeting Type Annual Ticker Symbol MG Meeting Date 15-Oct-2013 ISIN US60649T1079 Agenda 933878273 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DANIEL M. DICKINSON For For 2 JAMES J. FORESE For For 3 RICHARD H. GLANTON Withheld Against 4 MICHAEL J. LANGE For For 5 ELLEN T. RUFF Withheld Against 6 MANUEL N. STAMATAKIS For For 7 SOTIRIOS J. VAHAVIOLOS For For 2. TO RATIFY THE APPOINTMENT BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF MISTRAS GROUP, INC. FOR ITS FISCAL YEAR ENDING MAY 31, 2014. Management For For 3. APPROVAL OF THE MISTRAS GROUP 2009 LONG-TERM INCENTIVE PLAN. Management For For 4. APPROVAL OF AN ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 0 11-Oct-2013 12-Oct-2013 ENERGIZER HOLDINGS, INC. Security 29266R108 Meeting Type Annual Ticker Symbol ENR Meeting Date 27-Jan-2014 ISIN US29266R1086 Agenda 933907620 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: JAMES C. JOHNSON Management Against Against 1B ELECTION OF DIRECTOR: WARD M. KLEIN Management For For 1C ELECTION OF DIRECTOR: W. PATRICK MCGINNIS Management For For 1D ELECTION OF DIRECTOR: JOHN R. ROBERTS Management For For 2 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR. Management For For 3 NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 4 APPROVAL OF AMENDED AND RESTATED ARTICLES OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS. Management For For 5 APPROVAL OF SECOND AMENDED AND RESTATED 2 Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 0 10-Jan-2014 10-Jan-2014 LANDAUER, INC. Security 51476K103 Meeting Type Annual Ticker Symbol LDR Meeting Date 20-Feb-2014 ISIN US51476K1034 Agenda 933915437 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ROBERT J. CRONIN For For 2 WILLIAM G. DEMPSEY For For 3 WILLIAM E. SAXELBY For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2014. Management For For 3. TO APPROVE, BY NON-BINDING ADVISORY VOTE, EXECUTIVE COMPENSATION. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 0 20-Feb-2014 HILLENBRAND, INC. Security Meeting Type Annual Ticker Symbol HI Meeting Date 26-Feb-2014 ISIN US4315711089 Agenda 933912378 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 THOMAS H. JOHNSON* For For 2 NEIL S. NOVICH* For For 3 JOE A. RAVER* For For 4 W AUGUST HILLENBRAND** For For 5 JOY M. GREENWAY** Withheld Against 2. TO APPROVE, BY A NON-BINDING ADVISORY VOTE, THE COMPENSATION PAID BY THE COMPANY TO ITS NAMED EXECUTIVE OFFICERS. Management For For 3. TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE HILLENBRAND, INC. STOCK INCENTIVE PLAN. Management For For 4. TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE HILLENBRAND, INC. SHORT-TERM INCENTIVE COMPENSATION PLAN FOR KEY EXECUTIVES. Management For For 5. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 0 20-Feb-2014 20-Feb-2014 INTERNATIONAL GAME TECHNOLOGY Security Meeting Type Annual Ticker Symbol IGT Meeting Date 10-Mar-2014 ISIN US4599021023 Agenda 933917669 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: PAGET L. ALVES Management For For 1B. ELECTION OF DIRECTOR: ERIC F. BROWN Management Against Against 1C. ELECTION OF DIRECTOR: JANICE D. CHAFFIN Management For For 1D. ELECTION OF DIRECTOR: GREG CREED Management For For 1E. ELECTION OF DIRECTOR: PATTI S. HART Management For For 1F. ELECTION OF DIRECTOR: ROBERT J. MILLER Management For For 1G. ELECTION OF DIRECTOR: VINCENT L. SADUSKY Management For For 1H. ELECTION OF DIRECTOR: PHILIP G. SATRE Management For For 1I. ELECTION OF DIRECTOR: TRACEY D. WEBER Management Against Against 2. AN ADVISORY VOTE TO APPROVE INTERNATIONAL GAME TECHNOLOGY'S EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INTERNATIONAL GAME TECHNOLOGY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2014. Management For For 4. STOCKHOLDER PROPOSAL REGARDING PROXY ACCESS. Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 0 03-Mar-2014 03-Mar-2014 SYNOPSYS, INC. Security Meeting Type Annual Ticker Symbol SNPS Meeting Date 02-Apr-2014 ISIN US8716071076 Agenda 933923876 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 AART J. DE GEUS For For 2 CHI-FOON CHAN For For 3 ALFRED CASTINO For For 4 BRUCE R. CHIZEN For For 5 DEBORAH A. COLEMAN For For 6 C.L. "MAX" NIKIAS Withheld Against 7 JOHN G. SCHWARZ For For 8 ROY VALLEE For For 9 STEVEN C. WALSKE For For 2. TO APPROVE OUR 2, AS AMENDED, IN ORDER TO, AMONG OTHER ITEMS, INCREASE THE NUMBER OF SHARES AVAILABLE FOR ISSUANCE UNDER THAT PLAN BY 7,500, Management For For 3. TO APPROVE AN AMENDMENT TO OUR EMPLOYEE STOCK PURCHASE PLAN TO, AMONG OTHER ITEMS, INCREASE THE NUMBER OF SHARES AVAILABLE FOR ISSUANCE UNDER THAT PLAN BY 5,000,000 SHARES. Management For For 4. TO APPROVE AN AMENDMENT TO OUR 2005 NON-EMPLOYEE DIRECTORS EQUITY INCENTIVE PLAN TO EXTEND THE TERM OF THAT PLAN BY TEN YEARS. Management For For 5. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 6. TO RATIFY THE SELECTION OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING NOVEMBER 1, 2014. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 0 14-Mar-2014 14-Mar-2014 TOTAL SYSTEM SERVICES, INC. Security Meeting Type Annual Ticker Symbol TSS Meeting Date 01-May-2014 ISIN US8919061098 Agenda 933932421 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JAMES H. BLANCHARD Management For For 1B. ELECTION OF DIRECTOR: KRISS CLONINGER III Management For For 1C. ELECTION OF DIRECTOR: WALTER W. DRIVER, JR. Management For For 1D. ELECTION OF DIRECTOR: GARDINER W. GARRARD, JR. Management For For 1E. ELECTION OF DIRECTOR: SIDNEY E. HARRIS Management Against Against 1F. ELECTION OF DIRECTOR: WILLIAM M. ISAAC Management Against Against 1G. ELECTION OF DIRECTOR: MASON H. LAMPTON Management For For 1H. ELECTION OF DIRECTOR: CONNIE D. MCDANIEL Management Against Against 1I. ELECTION OF DIRECTOR: H. LYNN PAGE Management For For 1J. ELECTION OF DIRECTOR: PHILIP W. TOMLINSON Management For For 1K. ELECTION OF DIRECTOR: JOHN T. TURNER Management For For 1L. ELECTION OF DIRECTOR: RICHARD W. USSERY Management For For 1M. ELECTION OF DIRECTOR: M. TROY WOODS Management For For 1N. ELECTION OF DIRECTOR: JAMES D. YANCEY Management For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS TSYS' INDEPENDENT AUDITOR FOR THE YEAR 2014. Management For For 3. APPROVAL OF THE ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 0 11-Apr-2014 11-Apr-2014 EQUIFAX INC. Security Meeting Type Annual Ticker Symbol EFX Meeting Date 02-May-2014 ISIN US2944291051 Agenda 933939499 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JAMES E. COPELAND, JR. Management For For 1B. ELECTION OF DIRECTOR: ROBERT D. DALEO Management For For 1C. ELECTION OF DIRECTOR: WALTER W. DRIVER, JR. Management For For 1D. ELECTION OF DIRECTOR: MARK L. FEIDLER Management For For 1E. ELECTION OF DIRECTOR: L. PHILLIP HUMANN Management For For 1F. ELECTION OF DIRECTOR: ROBERT D. MARCUS Management For For 1G. ELECTION OF DIRECTOR: SIRI S. MARSHALL Management For For 1H. ELECTION OF DIRECTOR: JOHN A. MCKINLEY Management For For 1I. ELECTION OF DIRECTOR: RICHARD F. SMITH Management For For 1J. ELECTION OF DIRECTOR: MARK B. TEMPLETON Management For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS EQUIFAX'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 0 05-May-2014 TELEFLEX INCORPORATED Security Meeting Type Annual Ticker Symbol TFX Meeting Date 02-May-2014 ISIN US8793691069 Agenda 933955544 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: GEORGE BABICH, JR. Management For For 1B. ELECTION OF DIRECTOR: WILLIAM R. COOK Management For For 1C. ELECTION OF DIRECTOR: STEPHEN K. KLASKO Management For For 1D. ELECTION OF DIRECTOR: BENSON F. SMITH Management For For 2. APPROVAL OF THE TELEFLEX INCORPORATED 2 Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 0 05-May-2014 DRESSER-RAND GROUP INC. Security Meeting Type Annual Ticker Symbol DRC Meeting Date 06-May-2014 ISIN US2616081038 Agenda 933948284 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: WILLIAM E. MACAULAY Management For For ELECTION OF DIRECTOR: VINCENT R. VOLPE JR. Management For For ELECTION OF DIRECTOR: RITA V. FOLEY Management For For ELECTION OF DIRECTOR: LOUIS A. RASPINO Management For For ELECTION OF DIRECTOR: PHILIP R. ROTH Management For For ELECTION OF DIRECTOR: STEPHEN A. SNIDER Management For For ELECTION OF DIRECTOR: MICHAEL L. UNDERWOOD Management For For ELECTION OF DIRECTOR: JOSEPH C. WINKLER III Management For For 2. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3. ADOPT AN ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 0 05-May-2014 05-May-2014 COMPASS MINERALS INTERNATIONAL, INC. Security 20451N101 Meeting Type Annual Ticker Symbol CMP Meeting Date 07-May-2014 ISIN US20451N1019 Agenda 933944755 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 BRADLEY J. BELL For For 2 RICHARD S. GRANT For For 3 AMY J. YODER For For 2. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS COMPASS MINERALS' INDEPENDENT REGISTERED ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE COMPENSATION. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 0 05-May-2014 05-May-2014 FTI CONSULTING, INC. Security Meeting Type Annual Ticker Symbol FCN Meeting Date 04-Jun-2014 ISIN US3029411093 Agenda 933993710 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 BRENDA J. BACON For For 2 CLAUDIO COSTAMAGNA For For 3 JAMES W. CROWNOVER For For 4 VERNON ELLIS For For 5 NICHOLAS C. FANANDAKIS For For 6 STEVEN H. GUNBY For For 7 GERARD E. HOLTHAUS For For 8 MARC HOLTZMAN For For 2. RATIFY THE RETENTION OF KPMG LLP AS FTI CONSULTING, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For 3. ADVISORY (NON-BINDING) VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION, AS DESCRIBED IN THE PROXY STATEMENT FOR THE 2 Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 0 23-May-2014 23-May-2014 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Investment Managers Series Trust By (Signature and Title)* /s/ Maureen Quill Maureen Quill, President Date August 28, 2014 * Print the name and title of each signing officer under his or her signature.
